On behalf of the delegation of the Kingdom of Morocco, I would like to congratulate Mr. Miroslav Lajčák on his election to preside over the General Assembly at its seventy-second session and to wish him every success in his noble task. We would also like to commend his predecessor, Mr. Peter Thomson, for his excellent work and the successes that his presidency brought.
We would like to reiterate our support for the efforts of Secretary-General Guterres to reform the United Nations and its mechanisms on the political, economic and security fronts. The proposed reforms create new dynamics, giving new momentum to the Organization’s activities and strengthening the principles enshrined in the Charter of the United Nations. We would also like to express the support of the Kingdom of Morocco for the road map that the Secretary-General has proposed for mediation and preventive diplomacy in the settlement of disputes by peaceful means, building on efforts to maintain peace, realize sustainable development and combat terrorism. Our world today is at a crossroads that is having a direct effect on our collective efforts to achieve sustainable development, strengthen peace and security and lay the foundations of cooperation, and I would therefore like to address three relevant issues.
First, there can be no doubt that while walls between nations have come down and the numbers of victims have diminished, there have emerged new threats to security, such as terrorism, extremism, separatist movements and climate change, that are no less dangerous than previous ones. It is clear that while globalization has greatly boosted the international economy, it also triggered the economic and financial crisis that led to increased unemployment and poverty and deepened social differences within States.
Secondly, while information technology has witnessed great developments, including expanded networks and growing numbers of users, some terrorist organizations have sought to use those developments to undermine security and stability, threaten the peace of individuals and erode development efforts, while still others have used them to advance their criminal enterprises. This situation, which gives a glimpse of the future of our world, is very threatening because we are unable to foresee what is coming. We therefore have to reform our collective working mechanisms in order to improve their predictive capacities.
Thirdly, there are those who believe that they have the ability and resources to fend for themselves against these difficulties. However, the Kingdom of Morocco believes that only an effective, multilateral global organization can resolve the collective problems that we are all facing.
We can no longer look at Africa as a burden on the international community. We Africans do not believe that our continent has ever been a burden on the world, despite the misunderstandings and unfair rulings and judgements that exist. Africa has yet to take its proper place on the world’s agenda, which cannot be based on the numbers of conferences dedicated to it, related agenda items taken up or resolutions adopted. The continent’s problems cannot be addressed through the mere provision of assistance. Given its varied natural and human resources — including approximately a billion young people — its fertile lands and abundant water, Africa has enormous potential.
Thanks to the foresight of His Majesty King Mohammed VI, over the past two decades Morocco has made South-South cooperation the basis of its foreign policy, reflecting the King’s view that such cooperation represents a promising foundation for the efforts of the international community. Morocco has adopted a realistic approach to forging partnerships and is supplying human resources and technological know-how to assist African countries in their efforts. In an address to the people of Morocco on 20 August 2016, His Majesty emphasized that Morocco does not view Africa as a market for the sale and promotion of Moroccan products or as a source of quick profits, but as a forum for joint action to save the region and develop African cities. That is why we have sought to establish partnerships with a number of African countries aimed at supporting economic growth and integration and providing jobs and security. That was not a decision fuelled by opportunism but a historic commitment emerging from the King’s deep understanding of the continent, as he expressed at the twenty-eighth session of the Summit of the African Union when he said, “Africa is my continent. Africa is my home”.
With the same commitment and determination, Morocco will continue to shoulder its responsibility within the African Union as a founding member of its precursor, the Organization of African Unity, and as a committed partner that has never disappointed the African continent but rather has always defended it in regional and international forums. We are always eager to serve Africa and realize its ambitions and objectives. Morocco is committed to multilateralism and to finding the right answers to problems, based on the international community’s three important areas of responsibility — migration, climate change and the fight against terrorism and extremism — and attested to by the confidence that the international community has placed in Morocco, which bases its approach on aligning its national priorities with those on the United Nations agenda and on sharing its experience with African partners.
As Chair of the Global Counter-Terrorism Forum, Morocco, along with the Netherlands, works to strengthen national and regional cooperation and to share its experience in combating terrorism with its African brothers and partners by sharing information and expertise, as well as through religious training programmes that reject all forms of intolerance and extremism and that have reached hundreds of thousands of imams and leaders, men and women, of various African nationalities, at centres such as the Institute of Mohammed V and the Mohammed VI Foundation for African Ulema.
Morocco co-chairs the Global Forum on Migration and Development, which seeks to develop proposals that are not limited to security issues but are also informed by the development and human aspects of migration. We hope those efforts will be included in the global compact on migration to be adopted by the United Nations in 2018. Within the African Union, King Mohammed will be presenting a concept paper on developing a joint African approach to migration and its root causes. Morocco has also developed a strategy for activating a process that can help African citizens south of the Sahara fully enjoy their economic and social rights.
With regard to climate change, Morocco presided over the twenty-second session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, held in Marrakech in November 2016. Qualitative changes were made during the session in translating the Paris Agreement on Climate Change into practical measures, as well as the adoption of the Marrakech Declaration, which states that efforts to achieve development and sustainable development represent a high-level political commitment that should be honoured with a balanced and cooperative approach that meets the needs of least developed countries and developing nations.
Africa is at the heart of Morocco’s interests in this regard. His Majesty chaired the first African summit on climate change, which resulted in an ambitious and balanced action plan that reflects the continent’s commitment to shouldering its responsibilities with regard to international efforts. At the national level, Morocco has adopted an ambitious policy for addressing the effects of climate change, particularly where renewable energy is concerned. It should reduce our energy needs by 42 per cent by 2020 and 52 per cent by 2030, as well as lowering our carbon dependency. It should also attract promising international investment in the development of clean energy.
Since the 1960s, the Kingdom of Morocco has been committed to the United Nations cause in deploying peacekeeping forces in Africa. We have contributed to those international forces by sending military units totalling 6,000 soldiers to six countries — Angola, the Congo, Somalia, Côte d’Ivoire, the Democratic Republic of the Congo and the Central African Republic, where there are currently more than 1,600 Moroccan military personnel. I would like to express Morocco’s deep concern about the irresponsible attacks that have recently been made on international peacekeepers. Such attacks trample on United Nations values and should be considered war crimes whose perpetrators should be brought to justice. The Kingdom of Morocco shares the Organization’s concern about such attacks and therefore requests that the Secretariat take appropriate measures to protect peacekeepers in conflict zones. Today, we need a new approach to peacekeeping operations, making troop-contributing countries central to their decision-making in a way that is based on the values of the United Nations.
The Palestinian question was one of the first just causes taken up by the United Nations following its inception, yet no solution has been found to date, nor is any agreement in sight, despite the tremendous efforts made by the international community, especially the current United States Administration. The Kingdom of Morocco, whose King Mohammed VI chairs the Al-Quds Al-Sharif Committee of the Organization of Islamic Cooperation, reiterates its rejection of any attempts aimed at changing the historical and legal status of the Holy City and the Al-Aqsa Mosque and renews its calls to the Israeli authorities to cease such practices.
The Arab Maghreb is still dealing with the difficult issues that have resulted from the lack of political cooperation and the vulnerable security situation produced by the crisis in Libya. This raises questions for the parties that are still dealing with past conflicts, such as in the Moroccan Sahara. If the international community wishes to achieve a peaceful settlement based on consensus, and if the Moroccan initiative for self-rule there is to gain more support, the parties in the region involved in that dispute should abandon their two-faced discourse and assume their responsibilities. Morocco would like to emphasize its readiness to work in honestly and transparently with the Secretary- General and Mr. Horst Köhler, his Personal Envoy for Western Sahara, in order to reach a peaceful settlement that can maintain Morocco’s territorial integrity and sovereignty, based on the self-rule initiative.
Morocco is also developing a policy to enable the people of the Moroccan Sahara to rule themselves and thus to enable North-West Africa to mitigate the dangers of separatism, Balkanization, extremism and terrorism. In that context, we would like to call the Assembly’s attention to the terrible situation in the Tindouf refugee camps and urge the international community to put pressure on the host country to allow the Office of the United Nations High Commissioner for Refugees to respond to the Secretary-General’s call and register everyone in the camps.